DETAILED ACTION
It is noted that this application is being filed Pro Se (without the assistance of a patent attorney or agent). Pro Se Assistance is a current pilot program at the USPTO which offers customer service to Applicants filing patent applications without legal representation. 
To assist Applicants in making informed decisions, Pro Se Assistance can provide assistance in helping Applicants navigate www.uspto.gov and the Manual of Patent Examining Procedure (MPEP) to locate publically available educational resources.
Applicant is encouraged to speak directly to the Examiner whose contact information will be given at the end of this office action for any help or assistance needed during prosecution of the application. 
[TextBox: Immediately below this paragraph is a rejection of the claims based on previously published patent documents or other publications (known as “prior art”). 
It is the policy of the USPTO to not provide copies of U.S. Patents or U.S. Published Applications. It is strongly recommended that Applicant review any of these documents that may have been applied. The documents can be found using the information identifying them on the attached 892 form. Applicant may retrieve these documents using the search tools found at the USPTO website: https://www.uspto.gov/patents-application-process/search-patents#heading-1.
Many other online search engines also provide patent document search capabilities. ]


	Note, prior art cold not accurately be applied to claims 8-9 due to the below mentioned 112(b) problems with the claims. Once the 112(b) problems have been overcome, any relevant prior art will be applied at that time. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-4, 6, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blades Canada (product website).
With respect to claim 1 Blades Canada discloses a hair styling comb capable of retaining an elastic band for securing hair, comprising: 
a body portion adapted to be grasped by a person's hand; 
an elongated spine portion, integrated into the body; 
a set of teeth, spaced apart, parallel to each other, and extending substantially perpendicular from the spine portion; 
a cutout section positioned at the top portion of the spine comprising a slit capable of retaining the elastic band as shown below in the image taken from Blades Canada:
[AltContent: textbox (slit or channel)][AltContent: textbox (cutout section)][AltContent: textbox (elongated spine portion)][AltContent: textbox (body portion)][AltContent: textbox (set of teeth)][AltContent: ][AltContent: ][AltContent: ][AltContent: ][AltContent: ]
    PNG
    media_image1.png
    872
    903
    media_image1.png
    Greyscale



	
	With respect to claims 2-3, Applicant has recited further limitations of the elastic band. However, the claims are directed to a hair styling comb used with an elastic band. The elastic band is not positively recited as part of the claimed combination. Thus, since Applicant has not listed any additional limitations regarding the hair styling comb, Blades Canada also meets claims 2-3. 	
	With respect to claim 4, Blades Canada discloses that the above mentioned slit is a channel that runs down the middle of the spine (when viewing the narrow edge of the spine, the channel runs down the entire width of the spine). 
	With respect to claim 6, in the comb disclosed by Blades Canada, an elastic band could be position anywhere along the cutout section (note, “channel” is being interpreted as --cutout section--see 112(b) rejection of claim 6 below). 
	With respect to claim 10, Blades Canada discloses that said body part is adapted to be grasped by a person’s hand extends normal to the spine portion at least to a certain extent. That is, since the body part inherently has a thickness it extends normal to the spine the amount of the thickness as shown below in the image taken from Blades Canada:

[AltContent: textbox (thickness of body part extends in a direction normal to the spine portion)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    872
    903
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Blades Canada (product website), as applied to claim 4 above, and further in view of Tupper (US 3,792,707).
With respect to claim 5, Blades Canada discloses the claimed hair styling comb except of the channel comprising at least two pieces that are made of plastic. Blades Canada teaches the channel comprises an opening comprising at least two pieces wherein the pieces are configure to be pushed apart in order to receive an item that can be an elastic band, as is typical of the keyring disclosed in the description of the product of Blades Canada and as shown below:
[AltContent: textbox (channel)][AltContent: textbox (two pieces)][AltContent: ][AltContent: ][AltContent: ]
    PNG
    media_image2.png
    157
    107
    media_image2.png
    Greyscale


	However, Tupper teaches a comb that is made from plastic (Tupper, col. 2, lines 15-16). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Tupper with the hair styling comb of Blades Canada for the lightweight and low costs afforded by plastic. 
	With respect to claim 7, items such as an elastic band can be secured in the cutout section 
as a result of force or pressure applied by the plastic pieces holding the slit together (as is apparent from the above image). 
[TextBox: The below sections deal with clarity issues regarding the claims, specification, and/or drawings. ]
Claim Objections
Claim 10 is objected to because of the following informalities:  In claim 10, lines 1-2, “said body part” has no antecedent basis in the claims. Applicant previously used the term “body portion” in claim 1.
This means that Applicant has referred to a structure using “the” or “said” without first introducing the structure as being part of the claim. Claims are written starting from a blank slate regardless of what has been disclosed in the written description portion of the application. Thus if a structure such as “body part” exists in the claim, Applicant must first recite in the claims that there is “a body part” before referring to “the body part” or “said body part.” 
In this case, it appears that Applicant intended to refer to “said body portion” in claim 10. For purposes of expediting examination, this is how the claim will be interpreted. 
  Appropriate correction is required.
	

	Claim Rejections - 35 USC § 112	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 4, Applicant recites that “the elongated spine portion comprises a channel that runs down the middle of the spine.” The channel appears to be a double recitation of the slit recited in claim 1. For the purposes of expediting examination, this is how the claim will be interpreted. 
Claims 5-7 are rejected by virtue of inheriting the 112(b) deficiencies of claim 4. 
	In claim 6, Applicant recites that “a user is able to position the elastic band anywhere along the channel.” However, The channel (i.e. slit) is very small and there appears to be no purpose in positioning an elastic band along the channel. It appears that Applicant intends to mean --anywhere along the cutout--. For purposes of expediting examination, this is how the claim will be interpreted. 
	Claim 7 has a similar problem and will be interpreted similarly. 
	In claim 8, the phrase “is configured to be smaller for intricate hair styles” is vague and indefinite. Applicant has used a term of comparison (i.e. “smaller”) without a reference of what it is being compared to. In other words, the cutout section is smaller than what?
In claim 9, the phrase, “is configured to be larger for leverage” is vague and indefinite. Applicant has used a term of comparison (i.e. “larger”) without a reference of what it is being compared to. In other words, the cutout section is larger than what?
Claim 10 is unclear because it reads as if Applicant is reciting that said body part extends normal to the spine portion. However, this is unclear because Applicant has not disclosed any significant part that is normal to the spine portion. “Normal” is being interpreted as perpendicular to the spine portion which could be one of two direction as shown in the below image taken from Applicant’s drawings: 
[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    230
    398
    media_image3.png
    Greyscale

	
	Drawings
In general, drawings in a patent application should be black and white line drawings. Photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Such a petition must explain why the color drawings are necessary. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).


The drawings are objected to because Applicant has placed rectangles around the reference number. 37 C.F.R. 1.84(p)(1) states that:
Reference characters (numerals are preferred), sheet numbers, and view numbers must be plain and legible, and must not be used in association with brackets or inverted commas, or enclosed within outlines, e.g., encircled.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Du (D714,491), Dreyer (DE 102018007366), Combariner Comb (product website), and TI-EDC Titanium Hair Beared Comb (Amazon.ca website) are cited to show other examples of a hair styling comb including a cutout section capable of retaining least elastic bands. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The Examiner has cited several references that may be considered to anticipate or make obvious the claimed invention and potential claims based on the written specification. It is strongly recommended that applicant consider these references. 
A glossary of terms used in this action can be found on the USPTO website at:
http://www.uspto.gov/learning-and-resources/glossary#
In order to become more familiar with what constitutes a proper reply to this Office action, Applicant may view a sample response found at: 
https://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf
	
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J COLILLA whose telephone number is (571)272-2157.  The examiner can normally be reached Mon.-Fri., 7:15 AM-4:45 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached at 571-272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/DANIEL J COLILLA/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        August 9, 2021